Filed:  August 12, 1999


IN THE SUPREME COURT OF THE STATE OF OREGON
In the Matter of Helen M. Wirth,

a Protected Person,


JOHN WIRTH,

	Petitioner on Review,

	v.


JANICE DIMICK, JOAN SLEGELMILCH,

JIM WIRTH and PIONEER TRUST BANK,

N.A.,

	Respondents on Review,


(CC 97C-12400; CA A103882; SC S46374)
	En Banc


	On review from the Court of Appeals.*


	On petition for review filed April 13, 1999, of an order of
dismissal filed by the Court of Appeals on March 9, 1999.


	John Wirth, petitioner pro se, filed the petition.


	No appearance contra.


	PER CURIAM


	The petition for review is allowed.  The decision on the
Court of Appeals is vacated.  The case is remanded to the Court
of Appeals for further proceedings.



	*Appeal from Marion County Circuit Court,

	 Jennifer B. Todd, Judge pro tempore.


		PER CURIAM

		It appears that the order of the Court of Appeals
dismissing the appeal in this case was based on an incorrect
factual premise respecting petitioner's filing of an undertaking
on appeal.  

		The petition for review is allowed.  The decision on
the Court of Appeals is vacated.  The case is remanded to the
Court of Appeals for further proceedings.